Per Curiam.
There is an objection not made,-it would seem, in the court below, which is decisively fatal to the defendant’s title.. It appears, from the original conveyance produced at the argument, that the probate of the deed by which he claims, was not authenticated by the seal of the justice, without which the probate is vicious and the recording void. To show that the seal is required, we have but to turn to the second and third sections of the act of 1715, by which it is made an integral part of the certificate of authentication; the principle of which tacitly pervades all subsequent provisions, at least as regards authentication by justices of the peace. Indeed the *40act of the 30th of September 1791, the only additional law on the subject which was in force when this probate was taken, contains an express reference to the act of 1715, for the manner. That the seal or any other solemnity required, cannot be dispensed with, is shown by Friedley v. Hamilton, 17 Serg. & Rawle 70. (a) The registry of this deed, then, being a nullity, and the plaintiffs being purchasers without actual notice, are entitled to judgment under the terms of the agreement in the case stated.
Judgment of the court below reversed, and judgment entered here for the plaintiffs.

 Duncan v. Duncan, 1 Watts’s Rep. 322.—Reporter.